purrm, J.
We see no objection to the charge of his Honor, cither on the question of payment, or of the illegal consideration of the note, which is the subject of this action. We also concur in his ruling, on the plea of the statute of limitations.
■ “ Every presumption is made'against a wrong doer.” Broome’s Legal Maxims.
This is sound doctrine, and had it been carried to its legiti-nnate results in this case, it would seem that the recovery *287should have been, for the full amount of the note, $150 and interest. But as the plaintiff does not complain, we will not do so for him.
The evidence, which is sent up with the record, left no room for doubt that the sole purpose of the plaintiff, in selling his horse, was to get a good price, and also good money for him, and that he took a note for the price, which has never been paid.
It further appears that the plaintiff, an old man, after repeated refusals to receive Confederate money, in discharge of his debt, was induced by the threats of the defendant, Latham, to leave the note with Worth, the Surety thereto, and that the note went into the hands of Latham, who, after notice, failed to produce it on the trial. He says he lost it. Let that be conceded, but still he obtained it tortiously; and although the note may have been without a seal, it was upon him to show it; and having failed to do so, he must be content to take the measure which the law gives to a spoliator.
The judgment of the Superior Court is affirmed.
Per Curiam. Judgment affirmed.